DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species X in the reply filed on 7/26/2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the elected species also covers the embodiments of Species II to Species IX. This is not found persuasive because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Hsu et al. US Patent Application Publication 2020/0251414.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Hsu et al. teaches a package structure (Figs. 1A-4), comprising: 
a semiconductor die (106 Fig. 1F Par. 0016) having an active surface (AS Fig. 1F Par. 0016) and a backside surface (BS labeled in Fig. 1D Par. 0016) opposite to the active surface; 
an insulating encapsulant (108/108’ Fig. 1F Par. 0023) encapsulating the semiconductor die; 

a plurality of antenna patterns (plurality of antenna patterns AP within conductive base CB Fig. 1F Par. 0029) located over the semiconductor die, wherein the plurality of antenna patterns comprises a plurality of trenches located on a surface of the plurality of antenna patterns (trenches indicated as AP in Fig. 1F).
Regarding Claim 2, Hsu et al. teaches wherein the plurality of trenches is located on the surface of the plurality of antenna patterns at turning points of the plurality of antenna patterns (better seen in Fig. 2A).
Regarding Claim 4, Hsu et al. teaches wherein the plurality of antenna patterns comprises a plurality of antenna stripes (AP stripes Fig. 4 Par. 0040) and a plurality of antenna blocks (FD blocks Fig. 4 Par. 0040), and the plurality of trenches is located on a surface of the antenna patterns at positions where the plurality of antenna stripes is joining the plurality of antenna blocks (Fig. 4).
Regarding Claim 5, Hsu et al. teaches wherein a ratio of a depth of the plurality of trenches to a thickness of the plurality of antenna pattern is in a range of 1:5 to 1:20 (1:5 Par. 0031).
Regarding Claim 6, Hsu et al. teaches further comprising a backside redistribution layer (RDL1 Fig. 1F Par. 0029) located on the backside surface of the semiconductor die, wherein the backside redistribution layer is located in 
Regarding Claim 7, Hsu et al. teaches wherein the backside redistribution layer comprises a plurality of trenches located on a surface of the backside redistribution layer (trenches for FD seen in Fig. 1F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 13 & 14 are rejected under 35 U.S.C. 103 as being obvious over Hsu et al. US Patent Application Publication 2020/0251414.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding Claim 8, Hsu et al. teaches a package structure (Figs. 1A-4), comprising: 
at least one semiconductor die (106 Figs. 1F, 4 Par. 0016); 
an insulating encapsulant (108/108’ Figs. 1F, 4 Par. 0023) encapsulating the at least one semiconductor die, wherein the insulating encapsulant has a first surface (bottom surface of 108/108’ Figs. 1F, 4) and a second surface (top surface of 108/108’ Fig. 1F, 4) opposite to the first surface; 
a redistribution layer (RDL2 Figs. 1F, 4 Par. 0029) located on the first surface of the insulating encapsulant; 
a backside redistribution layer (RDL1 Figs. 1F, 4 Par. 0029) located on the second surface of the insulating encapsulant; and 
antenna patterns (plurality of antenna patterns AP within conductive base CB Figs. 1F, 4 Par. 0029) comprising: 

a plurality of recessed antenna portions (monopoles of AP Fig. 4 Par. 0040) located over the backside redistribution layer and joining the plurality of antenna stripes together (Fig. 4), wherein a height of the plurality of recessed antenna portions is smaller than a thickness of the plurality of antenna stripes (height of recessed portion of AP is less than height of monopole of AP Fig. 4).
Hsu et al. is silent on a length of the plurality of recessed antenna portions is equal to a width of the plurality of antenna stripes.
However, Hsu et al. discloses different antenna element shapes and dimensions in Figs 2A-2D, “In certain embodiments, a height of the slot antenna patterns AP is equal to a height of the conductive base CB” Par. 0034, “In certain embodiments, a height of the loop antenna patterns AP is equal to a height of conductive base CB” Par. 0035, and “a dimension Ta of the antenna patterns AP may be (½)λ, and a distance Tb between the antenna patterns AP and the reflector RF may be (¼)λ, wherein λ, is the wavelength of the electromagnetic wave to be received or transmitted by the antenna patterns AP. The frequency is chosen depending on the demand and the design layout and is not limited in the disclosure” Par. 0038.
In this particular case, based on the teachings of Hsu et al., a person having ordinary skill in the art recognizes that the dimensions of antenna elements can be chosen as a result effect for the required frequency band of operation.

Regarding Claim 9, Hsu et al. teaches further comprising a plurality of antenna blocks (FD blocks Fig. 4 Par. 0040) located over the backside redistribution layer, wherein the plurality of recessed antenna portions joins the plurality of antenna blocks to the plurality of antenna stripes (Fig. 4).
Regarding Claim 13, Hsu et al. teaches wherein the plurality of recessed antenna portions is joining the plurality of antenna stripes together at turning points of the plurality of antenna stripes (Fig. 4).
Regarding Claim 14, Hsu et al. teaches the package structure according to claim 8 as shown in the rejection above.
Hsu et al. is silent on wherein a height variation between the plurality of antenna stripes and the plurality of recessed antenna portions is less than 5 μm.
However, Hsu et al. discloses different antenna element shapes and dimensions in Figs 2A-2D, “In certain embodiments, a height of the slot antenna patterns AP is equal to a height of the conductive base CB” Par. 0034, “In certain embodiments, a height of the loop antenna patterns AP is equal to a height of conductive base CB” Par. 0035, and “a dimension Ta of the antenna patterns AP may be (½)λ, and a distance Tb between the antenna patterns AP and the reflector RF may be (¼)λ, wherein λ, is the wavelength of the electromagnetic wave to be received or transmitted by the antenna patterns AP. The frequency is 
In this particular case, based on the teachings of Hsu et al., a person having ordinary skill in the art recognizes that the dimensions of antenna elements such as height variations between the plurality of antenna stripes and the plurality of recessed antenna portions can be chosen as a result effect for the required frequency bands of operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure a height variation between the plurality of antenna stripes and the plurality of recessed antenna portions to be less than 5 μm as a result effect in order to operate in the required frequency bands.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 12, Hsu et al. teaches wherein the backside redistribution layer comprises a plurality of conductive layers (layers of FD and GD Fig. 4). However, the prior art of record does not fairly teach nor render obvious “a plurality of trenches located on a surface of the plurality of conductive layers, and a width of the plurality of conductive layers is substantially equal to a length of the plurality of trenches” as recited in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US Patent Application Publication 2019/0173195 discloses an antenna module.
Hugel et al. US Patent Application Publication 2019/0081412 discloses microwave coupling between a printed circuit board (PCB) and/or a microwave semiconductor component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL M BOUIZZA/
Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845